EDITH H. JONES, Chief Judge:
Mickey Smith and Oren Adar, two unmarried individuals, legally adopted Louisiana-born Infant J in New York in 2006. They sought to have Infant J’s birth certificate reissued in Louisiana supplanting the names of his biological parents with their own. According to La.Rev.Stat. Ann. § 40:76(A), the Registrar “may create a new record of birth” when presented with a properly certified out-of-state adoption decree. Subsection C states that the Registrar “shall make a new record ... showing,” inter alia, “the names of the adoptive parents.” LaRev.Stat. Ann. § 40:76(C). Darlene Smith, the Registrar of Vital Records and Statistics, refused their request.1 The Registrar took the position that “adoptive parents” in section 40:76(C) means married parents, because in Louisiana, only married couples may jointly *150adopt a child. La. Child. Code Ann. art. 1221. She offered, however, to place one of Appellees’ names on the birth certificate because Louisiana also allows a single-parent adoption. Smith and Adar sued the Registrar under 42 U.S.C. § 1983 for declaratory and injunctive relief, asserting that her action denies full faith and credit to the New York adoption decree and equal protection to them and Infant J.
The district court ruled in favor of Smith and Adar on their full faith and credit claim. Following the Registrar’s appeal, a panel of this court pretermitted the full faith and credit claim, concluding instead that Louisiana law, properly understood, required the Registrar to reissue the birth certificate. This panel opinion was vacated by our court’s decision to rehear the case en banc. Adar v. Smith, 622 F.3d 426 (5th Cir.2010).
This court must decide whether Appellees’ claim for a reissued Louisiana birth certificate rests on the Constitution’s full faith and credit clause or equal protection clause. Confusion has surrounded the characterization of Appellees’ claims and their jurisdictional basis. Rather than parse the litigation history in detail, this discussion will demonstrate the following propositions:
1. Appellees have standing to sue for themselves and/or Infant J;
2. The federal courts have jurisdiction to decide whether Appellees stated a claim remediable under § 1983 for violation of the full faith and credit clause;
3. Appellees’ complaint does not state such a claim; and
4. Appellees have failed to state a claim that the Registrar’s action denied them equal protection of the laws.
We REVERSE and REMAND for entry of a judgment of dismissal by the district court.
I. FULL FAITH AND CREDIT

A Justiciability

The Registrar initially contends that Appellees lack standing to sue and that the federal courts lack jurisdiction over the full faith and credit claim. The threshold justiciability questions are novel, but settled principles guide their resolution.
In order to establish standing, plaintiffs must show that (1) they have suffered an injury in fact, (2) a causal connection exists between the injury and challenged conduct, and (3) a favorable decision is likely to redress the injury. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992); Bertulli v. Indep. Ass’n of Cont’l Pilots, 242 F.3d 290, 295 (5th Cir.2001). We find Appellees have standing because they have been denied a revised birth certificate containing the names of both Smith and Adar as parents — the practical significance of which is undisputed — and through this action seek to redress the denial directly. Because standing does not depend upon ultimate success on the merits, Appellees are properly before this court. See Warth v. Seldin, 422 U.S. 490, 500, 95 S.Ct. 2197, 2206, 45 L.Ed.2d 343 (1975); Hanson v. Veterans Admin., 800 F.2d 1381, 1385 (5th Cir.1986) (“It is inappropriate for the court to focus on the merits of the case when considering the issue of standing.”).
Further, the court must assume jurisdiction to decide whether Appellees’ complaint states a cause of action on which relief can be granted. Bell v. Hood, 327 U.S. 678, 681-82, 66 S.Ct. 773, 776, 90 L.Ed. 939 (1946). Since the absence of a valid cause of action does not necessarily implicate subject-matter jurisdiction unless the claim “clearly appears to be immaterial and made solely for the purpose of obtain*151ing jurisdiction or where such a claim is wholly insubstantial and frivolous,” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89, 118 S.Ct. 1003, 1010, 140 L.Ed.2d 210 (1998) (quoting Bell, 327 U.S. at 682-83, 66 S.Ct. at 776), we may determine whether plaintiffs have alleged an actionable claim under the full faith and credit clause. See Thompson v. Thompson, 484 U.S. 174, 178-79, 108 S.Ct. 513, 516, 98 L.Ed.2d 512 (1988) (affirming dismissal of full faith and credit suit for failure to state a claim).

B. Full Faith and Credit

The questions at issue are the scope of the full faith and credit clause and whether its violation is redressable in federal court in a § 1983 action.
Appellees contend that their claim arises under the full faith and credit clause, effectuated in federal law by 28 U.S.C. § 1738. The Constitution’s Article IV, § 1 provides:
Full Faith and Credit shall be given in each State to the public Acts, Records, and judicial Proceedings of every other State. And the Congress may by general Laws prescribe the Manner in which such Acts, Records and Proceedings shall be proved, and the Effect thereof.
In pertinent part, the statute states:
§ 1738. State and Territorial statutes and judicial proceedings; full faith and credit.
Such Acts, records and judicial proceedings or copies thereof [of any State, Territory, or Possession of the United States], so authenticated, shall have the same full faith and credit in every court within the United States and its Territories and Possessions as they have by law or usage in the courts of such State, Territory or Possession from which they are taken.
28 U.S.C. § 1738.
Infant J was adopted in a court proceeding in New York state, as evidenced by a judicial decree. Appellees contend that Art. IV, § 1 and § 1738 oblige the Registrar to “recognize” their adoption of Infant J by issuing a revised birth certificate. The Registrar declined, however, to enforce the New York decree by altering Infant J’s official birth records in a way that is inconsistent with Louisiana law governing reissuance. See La.Rev.Stat. Ann. § 40:76; La Child. Code Ann. arts. 1198, 1221. Appellees argue that either the Registrar’s refusal to issue an amended birth certificate with both names on it, or the state law on which she relied, effectively denies them and their child “recognition” of the New York decree. Thus, the Registrar, acting under color of law, abridged rights created by the Constitution and laws of the United States. 42 U.S.C. § 1983.
This train of reasoning is superficially appealing, but it cannot be squared with the Supreme Court’s consistent jurisprudential treatment of the full faith and credit clause or with the lower federal courts’ equally consistent approach. Simply put, the clause and its enabling statute created a rule of decision to govern the preclusive effect of final, binding adjudications from one state court or tribunal when litigation is pursued in another state or federal court. No more, no less. Because the clause guides rulings in courts, the “right” it confers on a litigant is to have a sister state judgment recognized in courts of the subsequent forum state. The forum’s failure properly to accord full faith and credit is subject to ultimate review by the Supreme Court of the United States. Section 1983 has no place in the clause’s orchestration of inter-court comity — state *152courts may err, but their rulings are not subject to declaratory or injunctive relief in federal courts.
Alternatively, even if the Supreme Court were inclined for the first time to find a claim of this sort cognizable under § 1983, the Registrar did not violate the clause by determining how to apply Louisiana’s laws to maintain its vital statistics records. As the Supreme Court has clarified, “Enforcement measures do not travel with the ... judgment.” Baker v. Gen. Motors Corp., 522 U.S. 222, 235, 118 S.Ct. 657, 665, 139 L.Ed.2d 580 (1998). The Registrar concedes it is bound by the New York adoption decree, such that the parental relationship of Adar and Smith with Infant J cannot be relitigated in Louisiana. That point is not at issue here. There is no legal basis on which to conclude that failure to issue a revised birth certificate denies “recognition” to the New York adoption decree.

1. The full faith and credit clause imposes an obligation on courts to afford sister-state judgments res judicata effect.

To explain these conclusions, we begin with the history and purpose of the full faith and credit clause. Under the common law, the concept of “full faith and credit” related solely to judicial proceedings. In particular, “the terms ‘faith’ and ‘credit’ were generally drawn from the English law of evidence and employed to describe the admissibility and effect of items of proof.” Ralph U. Whitten, The Original Understanding of the Full Faith and Credit Clause and the Defense of Marriage Act, 32 Creighton L. Rev. 255, 265 (1998). These terms were incorporated into the Constitution in the full faith and credit clause.
Early on, the phrase “full faith and credit,” when used in conjunction with a judgment, indicated either that a judgment would be given a conclusive, or res judicata, effect on the merits, or that the judgment, when properly authenticated, would “simply be admitted in to [sic] evidence as proof of its own existence and contents, leaving its substantive effect to be determined by other rules.” Id. at 267. The Supreme Court soon rejected the argument that full faith and credit obligations entailed a mere evidentiary requirement, and instead held that state courts would be obliged to afford a sister-state judgment the same res judicata effect which the issuing court would give it. Mills v. Duryee, 11 U.S. (7 Cranch) 481, 485, 3 L.Ed. 411 (1813) (Story, J.); Hampton v. McConnel, 16 U.S. (3 Wheat.) 234, 235, 4 L.Ed. 378 (1818) (Marshall, C.J.). Since then, adhering to the original purpose of the clause, the Court has interrelated the requirement of “full faith and credit” owed to judgments with the principles of res judicata.
According to the Court, the purpose of the clause was to replace the international law rule of comity with a constitutional duty of states to honor the laws and judgments of sister states. Estin v. Estin, 334 U.S. 541, 546, 68 S.Ct. 1213, 1217, 92 L.Ed. 1561 (1948) (the full faith and credit clause “substituted a command for the earlier principles of comity and thus basically altered the status of the States as independent sovereigns”). With respect to judgments, this meant that other states’ courts were obliged “to honor” the “res judicata rules of the court that rendered an initial judgment.” 18 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 4403, at 44 (2d ed. 2002) [hereinafter “Wright & Miller”]; Magnolia Petroleum Co. v. Hunt, 320 U.S. 430, 439, 64 S.Ct. 208, 214, 88 L.Ed. 149 (1943) (noting that “the clear purpose of the full faith and credit clause” *153was to establish the principle that “a litigation once pursued to judgment shall be as conclusive of the rights of the parties in every court as in that where the judgment was rendered”). The clause thus became the “vehicle for exporting local res judicata policy to other tribunals.” 18B Wright & Miller § 4467, at 14; see also Magnolia Petroleum Co., 820 U.S. at 438, 64 S.Ct. at 213 (stating that full faith and credit clause and implementing statute “have made that which has been adjudicated in one state res judicata to the same extent in every other”).
Without the clause, unsuccessful litigants could have proceeded from state to state until they obtained a favorable judgment, capitalizing on state courts’ freedom to ignore the judgments of sister states. But, as the Court put it, the full faith and credit clause brought to the Union a useful means of ending litigation by making “the local doctrines of res judicata ... a part of national jurisprudence.” Durfee v. Duke, 375 U.S. 106, 109, 84 S.Ct. 242, 244, 11 L.Ed.2d 186 (1963) (quoting Riley v. N.Y. Trust Co., 315 U.S. 343, 349, 62 S.Ct. 608, 612, 86 L.Ed. 885 (1942)).
The Court still maintains that the clause essentially imposes a duty on state courts to give a sister-state judgment the same effect that the issuing court would give it. Thompson, 484 U.S. at 180, 108 S.Ct. at 517 (“[T]he Full Faith and Credit Clause obliges States only to accord the same force to judgments as would be accorded by the courts of the State in which the judgment was entered.”); see also Parsons Steel, Inc. v. First Ala. Bank, 474 U.S. 518, 525, 106 S.Ct. 768, 772, 88 L.Ed.2d 877 (1986). Judgments thereby gain “nationwide force” for “claim and issue preclusion (res judicata) purposes.” Baker, 522 U.S. at 233, 118 S.Ct. at 664. For this reason, a state satisfies its constitutional obligation of full faith and credit where it affords a sister-state judgment “the same credit, validity, and effect” in its own courts, “which it had in the state where it was pronounced.” Underwriters Nat’l Assurance Co. v. N.C. Life & Accident & Health Ins. Guar. Ass’n, 455 U.S. 691, 704, 102 S.Ct. 1357, 1365, 71 L.Ed.2d 558 (1982) (quoting Hampton, 16 U.S. (3 Wheat.) at 235). The question, then, is whether this obligation gives rise to a right vindicable in a § 1983 action. We hold that it does not.
Appellees assert that plaintiffs may employ § 1983 against any state actor who violates one’s “right” to full faith and credit, since § 1983 provides remedies for the violation of constitutional and statutory rights. Only one federal case, to be discussed later, appears to support this proposition. See Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir.2007). Other federal courts, led by the Supreme Court, have uniformly defined the “right” as a right to court judgments that properly recognize sister-state judgments; they have confined the remedy to review by the Supreme Court; and they have held that lower federal courts lack jurisdiction to preemptively enforce full faith and credit claims.2 All of these principles are inconsistent with stating a claim remediable by § 1983.
The Supreme Court has described the full faith and credit clause as imposing a constitutional “rule of decision” on state *154courts.3 While the Court has at times referred to the clause in terms of individual “rights,” it consistently identifies the violators of that right as state courts. See, e.g., Barber v. Barber, 323 U.S. 77, 81, 65 S.Ct. 137, 139, 89 L.Ed. 82 (1944) (“The refusal of the Tennessee Supreme Court to give credit to that judgment because of its nature is a ruling upon a federal right.”); Magnolia Petroleum Co., 320 U.S. at 443, 64 S.Ct. at 216 (“When a state court refuses credit to the judgment of a sister state ..., an asserted federal right is denied.”); Titus v. Wallick, 306 U.S. 282, 291, 59 S.Ct. 557, 562, 83 L.Ed. 653 (1939) (same); Tilt v. Kelsey, 207 U.S. 43, 50, 28 S.Ct. 1, 3, 52 L.Ed. 95 (1907) (full faith and credit right was “denied by the highest court of the state”); Hancock Nat’l Bank v. Farnum, 176 U.S. 640, 641-42, 645, 20 S.Ct. 506, 507-08, 44 L.Ed. 619 (1900) (finding that the supreme court of Rhode Island denied plaintiff “a right given by § 1, article 4, of the Constitution”).
The cases thus couple the individual right with the duty of courts and tether the right to res judicata principles. This explains the usual posture of full faith and credit cases: the issue arises in the context of pending litigation — -not as a claim brought against a party failing to afford full faith and credit to a state judgment, but as a basis to challenge the forum court’s decision. Such cases begin in state court, and the Supreme Court intervenes only after the state court denies the validity of a sister state’s law or judgment.4 See Allen v. Alleghany Co., 196 U.S. 458, 464-65, 25 S.Ct. 311, 313, 49 L.Ed. 551 (1905); Johnson v. N.Y. Life Ins. Co., 187 U.S. 491, 495, 23 S.Ct. 194, 195, 47 L.Ed. 273 (1903) (noting that the litigant could not claim her full faith and credit “right” had been denied “until the trial took place”); Chicago & A.R. Co. v. Wiggins Ferry Co., 108 U.S. 18, 23-24, 1 S.Ct. 614, 616, 27 L.Ed. 636 (1883) (no federal question arises until a state court fails to give full faith and credit to the law of a sister state).5 Consequently, since the duty of affording full faith and credit to a judgment falls on courts, it is incoherent to speak of vindicating full faith and credit rights against non-judicial state actors.6
*155Fifth Circuit law confirms this point. See White v. Thomas, 660 F.2d 680, 685 (5th Cir.1981). In White, this court dismissed a § 1983 claim brought against a Texas sheriff who fired the plaintiff for allegedly lying on his employment application form by failing to disclose his involvement in a juvenile crime. Id. at 682. The plaintiff argued that because a California court had entered an order expunging his juvenile record, Texas state officials were obliged to treat his record as expunged. The court held that the sheriff could not have violated the full faith and credit clause because its function was “to avoid relitigation of the same issue in courts of another state.” Id. at 685. The clause did not “require a Texas sheriff to obey California law.” Id. (emphasis added).
In a similar case, the Seventh Circuit denied relief under § 1983 when a plaintiff sued Illinois state police for failing to give full faith and credit to a New York judgment. Rosin v. Monken, 599 F.3d 574, 576 (7th Cir.2010). The court reasoned that because the “primary operational effect of the Clause’s application” was “for claim and issue preclusion (res judicata) purposes,” the clause did not oblige executive officials to execute the judgment in the manner prescribed by the out-of-state judgment itself. Id. (quoting Baker, 522 U.S. at 233, 118 S.Ct. at 664).
That the obligation to afford judgments full faith and credit falls on courts is implicit from the fact that rules of res judicata provide the standard for determining whether a judgment is entitled to full faith and credit in the first place. According to the Court, a judgment is not entitled to full faith and credit unless the second court finds that the questions at issue in the first case “have been fully and fairly litigated and finally decided in the court which rendered the original judgment.” Durfee, 375 U.S. at 111, 84 S.Ct. at 245. Further, a judgment issued by a court without jurisdiction over the subject matter, or personal jurisdiction over the relevant parties, is not entitled to full faith and credit. Underwriters Nat’l Assurance Co., 455 U.S. at 705, 102 S.Ct. at 1366 (“[B]efore a court is bound by the judgment rendered in another State, it may inquire into the jurisdictional basis of the foreign court’s decree. If that court did not have jurisdiction over the subject matter or the relevant parties, full faith and credit need not be given.”); W. Union Tel. Co. v. Pennsylvania, 368 U.S. 71, 75, 82 S.Ct. 199, 201, 7 L.Ed.2d 139 (1961) (“[A] state court judgment need not be given full faith and credit by other States as to parties or property not subject to the jurisdiction of the court that rendered it.”). The predicates triggering full faith and credit are determinable only by courts. State executive officials are unsuited and lack a structured process for conducting the legal inquiry necessary to discern whether a judgment is entitled to full faith and credit. Thus, it makes little sense to impose full faith and credit obligations on non-judicial officers who are not equipped for such a task.
Even if a broader individual right exists under the full faith and credit clause, the Court has expressly indicated that the only remedy available for violations of full faith and credit is review by the Supreme Court. See Thompson, 484 U.S. 174, 108 S.Ct. 513. In Thompson, the Court held that the Parental Kidnaping Prevention Act (PKPA) — which imposed a full faith and credit duty on states to enforce child custody determinations entered by sister-*156state courts — did not give rise to an implied private cause of action. The Couxt reasoned that because Congress had explicitly declined to rely on federal courts to enforce full faith and credit rights, the only remedy for full faith and credit violations must lie in Supreme Court review of state court decisions. Id. at 185-87, 108 S.Ct. at 519-20.
In making this point, the Court distinguished between enforcement of the PKPA by federal courts and a “full faith and credit approach,” which simply imposed a federal duty on states vis-a-vis sister-state decrees. Id. The Court held that the PKPA embodied the latter approach because Congress had expressed no intention of involving federal courts in the enforcement of full faith and credit obligations. Not only did the Court find no implied private remedy in the PKPA, but it found no statutory remedy at all: it is “highly unlikely” that “Congress would follow the pattern of the Full Faith and Credit Clause and section 1738 by structuring [the PKPA] as a command to state courts to give full faith and credit to the child custody decrees of other states, and yet, without comment, depart from the enforcement practice followed under the Clause and section 1738.” Id. at 183, 108 S.Ct. at 518 (quoting Thompson v. Thompson, 798 F.2d 1547, 1556 (9th Cir.1986)).
The Court implicitly acknowledged that without some federal cause of action, state courts could simply refuse to comply with PKPA’s requirements. Id. at 187, 108 S.Ct. at 520. Rather than suggesting other statutes — like § 1983 — could provide the remedy, the Court responded only that state courts could not completely refuse to enforce the PKPA because final review of state court decisions was available in the Supreme Court. Id. The Court affirmed the historic “presumption” that state courts will “faithfully administer the Full Faith and Credit Clause,” id., and “that the courts of the states will do what the constitution and the laws of the United States require,” Chicago & A.R. Co., 108 U.S. at 24, 1 S.Ct. at 616. Importantly, resort to federal courts cannot be effected “because of fear that [state courts] will not.” Id.
Appellees downplay the significance of Thompson. They suggest that because that case did not involve a state actor refusing to accord full faith and credit to another state’s judgment, but was a suit against a private individual, Thompson should not foreclose resort to § 1983 to remedy full faith and credit violations by state actors. In fact, the actual relief sought by the plaintiff in his suit was for the federal district court to require the “state courts” to comply “with the standards established by [the PKPA].” Thompson, 798 F.2d at 1552 (emphasis added). This procedural posture may have provoked the Supreme Court to explain in great detail that Congress never intended lower federal courts to play any role in the enforcement of full faith and credit obligations. Thompson, 484 U.S. at 183-84, 108 S.Ct. at 518. It seems highly unlikely that the Court, having rejected a federal court full faith and credit remedy under the PKPA, would mint a § 1983 remedy in other full faith and credit cases. In fact, the Eleventh Circuit recently dismissed a § 1983 action alleging violations of the full faith and credit clause, the PKPA, and the Full Faith and Credit for Child Support Orders Act, citing Thompson for its holding. Stewart v. Lastaiti, No. 10-12571, 2010 WL 4244064 (11th Cir. Oct. 28, 2010). Consequently, the only remedy for a state’s refusal to discharge its obligations under the clause remains an appeal to the Supreme Court.
Only one federal court decision has permitted a full faith and credit claim to be *157brought in federal court pursuant to § 1983. Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir.2007). In Finstuen, a couple sued to invalidate an Oklahoma statute that officially denied recognition to out-of-state adoptions by same-sex couples. The Tenth Circuit not only granted relief under § 1983, but also ordered a new birth certificate to be issued bearing the names of the same-sex parents. 496 F.3d at 1156. The bulk of the opinion is devoted to analysis of the allegedly unconstitutional state nonrecognition statute, a problem different from the one here. Moreover, the court did not discuss, nor does it appear to have been argued, that (1) the clause has hitherto been enforced only as to court decisions denying recognition of out-of-state judgments, and (2) Supreme Court authority, cited below, denies federal question jurisdiction to full faith and credit claims.
Finstuen however, acknowledges the principle that “[ejnforcement measures do not travel with the sister state judgment” for full faith and credit purposes, and it characterizes the birth certificate sought by the plaintiffs as an “enforcement mechanism”. See 496 F.3d at 1154. In the end, Finstuen is distinguishable not only because the Registrar here concedes the validity of Infant J’s adoption but because Louisiana law, unlike Oklahoma law, does not require issuing birth certificates to two unmarried individuals. The “enforcement measure” — issuance of a revised birth certificate — is thus critically different in the two states.

2. The Appellees’ request for a birth certificate is appropriately brought in state court.

That the clause affords a rule of decision in state courts is reinforced by the cases that hold reliance on the clause alone insufficient to invoke federal question jurisdiction. 13D Charles Alan Wright, Arthur R. Miller, Edward H. Cooper & Richard D. Freer, Federal Practice and Procedure § 3563, at 214 (3d ed. 2008); Minnesota v. N. Sec. Co., 194 U.S. 48, 72, 24 S.Ct. 598, 605, 48 L.Ed. 870 (1904) (“[T]o invoke the rule which [the Full Faith and Credit Clause] prescribes does not make a case arising under the Constitution or laws of the United States.”); Anglo-Am. Provision Co. v. Davis Provision Co., 191 U.S. 373, 374, 24 S.Ct. 92, 92-93, 48 L.Ed. 225 (1903) (the full faith and credit clause “establishes a rule of evidence rather than of jurisdiction”); Wisconsin v. Pelican Ins. Co., 127 U.S. 265, 291-92, 8 S.Ct. 1370, 1375, 32 L.Ed. 239 (1888). Although the full faith and credit clause is part of the Constitution within the meaning of 28 U.S.C. § 1331, “there is no jurisdiction because the relation of the constitutional provision and the claim is not sufficiently direct that the case ‘arises under’ the clause.” 13D Wright & Miller § 3563, at 214. Absent an independent source of jurisdiction over such claims, federal district courts may not hear such cases. See, e.g., Chicago & A.R. Co., 108 U.S. at 22, 1 S.Ct. at 615.7 Thus, the Fifth *158Circuit has stated that “a fight over the enforcement of a state court judgment is not automatically entitled to a federal arena.” Hazen Research, Inc. v. Omega Minerals, Inc., 497 F.2d 151, 153 n. 1 (5th Cir.1974).
To enforce the clause, Appellees might have sought to compel the issuance of a new birth certificate in Louisiana courts,8 for full faith and credit doctrine does not contemplate requiring an executive officer to “execute” a foreign judgment without the intermediary of a state court. Riley v. N.Y. Trust Co., 315 U.S. 343, 349, 62 S.Ct. 608, 612, 86 L.Ed. 885 (1942); McElmoyle ex rel. Bailey v. Cohen, 38 U.S. (13 Pet.) 312, 325, 10 L.Ed. 177 (1839) (“[T]he judgment is ... not examinable upon its merits; but it does not carry with it, into another state, the efficacy of a judgment upon property or persons, to be enforced by execution.”). The Appellees concede in their brief that “most frequently judgments are enforced through further judicial proceedings, as reflected by the great body of full faith and credit jurisprudence.” As the Supreme Court once indicated, to give one state’s judgment “the force of a judgment in another state, it must be made a judgment there, and can only be executed in the latter as its laws may permit.” Lynde v. Lynde, 181 U.S. 183, 187, 21 S.Ct. 555, 556, 45 L.Ed. 810 (1901) (emphasis added) (quoting McElmoyle, 38 U.S. (13 Pet.) at 325); Thompson v. Whitman, 85 U.S. (18 Wall.) 457, 462-63, 21 L.Ed. 897 (1873) (“No execution can issue upon such judgments without a new suit in the tribunals of other States.”) (quoting J. Story, Conflict of Laws § 609 (7th ed. 1872)); Baker, 522 U.S. at 241, 118 S.Ct. at 668 (Scalia, J., concurring) (same). After Appellees’ case has been submitted to the state courts, the full faith and credit clause may provide the federal question to support Supreme Court review. See Ford v. Ford, 371 U.S. 187, 83 S.Ct. 273, 9 L.Ed.2d 240 (1962) (reviewing South Carolina Supreme Court decision which rested upon its reading of the full faith and credit clause). This course of action coincides with that described by the Supreme Court in Thompson.

3. Alternatively, full faith and credit does not extend to enforcing the New York adoption decree.

Even if we assume, contrary to all the above-cited cases, that § 1983 provides a remedy against non-judicial actors for violations of the full faith and credit clause, the Appellees still cannot prevail because the Registrar has not denied recognition to the New York adoption decree.
Supreme Court precedent differentiates the credit owed to laws and the credit owed to judgments. Baker, 522 U.S. at 232, 118 S.Ct. at 663. With regard to judgments, the Court has described the *159full faith and credit obligation as “exacting.” Id. at 233, 118 S.Ct. at 663. The states’ duty to “recognize” sister state judgments, however, does not compel states to “adopt the practices of other States regarding the time, manner, and mechanisms for enforcing judgments.” Id. at 235, 118 S.Ct. at 665. Rather, enforcement of judgments is “subject to the evenhanded control of forum law.” Id. “Evenhanded” means only that the state executes a sister state judgment in the same way that it would execute judgments in the forum court.
In this case, the Registrar has not refused to recognize the validity of the New York adoption decree. The Registrar concedes that the parental relationship of Adar and Smith with Infant J cannot be revisited in its courts. That question is not at issue. The Registrar in fact offered to comply with Louisiana law and reissue a birth certificate showing one of the unmarried adults as the adoptive parent. The Registrar acknowledged that even though she would not issue the requested birth certificate with both names, the Registrar recognizes Appellees as the legal parents of their adopted child. And the Appellees apparently agree, admitting that birth certificates are merely “identity documents that evidence ... the existing parent-child relationships, but do not create them.” Appellees affirm that “the child at the center of this case” is already “legally adopted — and nothing that happens in this case will change that.” In sum, no right created by the New York adoption order (i.e., right to custody, parental control, etc.) has been frustrated, as nothing in the order entitles Appellees to a particular type of birth certificate.
Appellees nevertheless assert that the full faith and credit clause entitles them to a revised birth certificate with both of their names. The Supreme Court has not expressly ruled on this claim, but the Court has never “requirefd] the enforcement of every right which has ripened into a judgment of another state or has been conferred by its statutes.” Broderick v. Rosner, 294 U.S. 629, 642, 55 S.Ct. 589, 592, 79 L.Ed. 1100 (1935). Importantly, in Estin v. Estin, the Supreme Court held that a divorce decree entered in Nevada effected a change in the couple’s marital status in every other state, but the fact “that marital capacity was changed does not mean that every other legal incidence of the marriage was necessarily affected.” 334 U.S. 541, 544-45, 68 S.Ct. 1213, 1216, 92 L.Ed. 1561 (1948). The Court then enforced a New York alimony decree notwithstanding the Nevada divorce. Forum state law thus determines what incidental property rights flow from a validly recognized judgment. And it has long been recognized that while one state may bind parties with a judicial decree concerning real property in another state, that decree will not suffice to transfer title in the other state. Fall v. Eastin, 215 U.S. 1, 30 S.Ct. 3, 54 L.Ed. 65 (1909).
These principles applied in Hood v. McGehee, where children adopted in Louisiana brought a quiet title action concerning land in Alabama against their adoptive father’s natural children. 237 U.S. 611, 35 S.Ct. 718, 59 L.Ed. 1144 (1915). But Alabama’s inheritance law excluded children adopted in sister states. Id. at 615, 35 S.Ct. at 719. The adopted children argued that the Alabama inheritance statute violated the full faith and credit clause. The Supreme Court disagreed, holding that there was “no failure to give full credit to the adoption of the plaintiffs, in a provision denying them the right to inherit land in another state.” Id. Justice Holmes wrote that Alabama “does not deny the effective operation of the Louisiana [adoption] proceedings” but only says that “whatever may be the status of the plaintiffs, whatev*160er their relation to the deceased ... the law does not devolve his estate upon them.” Id.
Just as the Court in Hood did not find full faith and credit denied by Alabama’s refusing certain rights to out-of-state adoptions, so here full faith and credit is not denied by Louisiana’s circumscribing the kind of birth certificate available to unmarried adoptive parents. “The Full Faith and Credit Clause does not compel ‘a state to substitute the statutes of other states for its own statutes dealing with a subject matter concerning which it is competent to legislate.’ ” Sun Oil Co. v. Wortman, 486 U.S. 717, 722, 108 S.Ct. 2117, 2122, 100 L.Ed.2d 743 (1988) (quoting Pac. Emp’rs Ins. Co. v. Indus. Accident Comm’n, 306 U.S. 493, 501, 59 S.Ct. 629, 632, 83 L.Ed. 940 (1939)). Hood recognized that “Alabama is sole mistress of the devolution of Alabama land by descent.” Hood, 237 U.S. at 615, 35 S.Ct. at 719. Louisiana can be described as the “sole mistress” of revised birth certificates that are part of its vital statistics records. Louisiana has every right to channel and direct the rights created by foreign judgments. See, e.g., Watkins v. Conway, 385 U.S. 188, 87 S.Ct. 357, 17 L.Ed.2d 286 (1966) (holding that Georgia’s five-year statute of limitations for suits on out-of-state judgments does not deny full faith and credit). Obtaining a birth certificate falls in the heartland of enforcement, and therefore outside the full faith and credit obligation of recognition.
The Court continues to maintain a stark distinction between recognition and enforcement of judgments under the full faith and credit clause, as Baker v. General Motors Corp. confirms. 522 U.S. 222, 118 S.Ct. 657, 139 L.Ed.2d 580 (1998). The Court held that a Michigan injunction barring a former General Motors employee from testifying against GM could not control proceedings against GM brought in other States. Id. at 238, 118 S.Ct. at 666. That the order was “claim preclusive between [the former employee] and GM” in Michigan did not prevent the employee from testifying if permitted by Missouri courts. Id. at 237-38, 118 S.Ct. at 666. According to the Supreme Court, “Michigan has no authority to shield a witness from another jurisdiction’s subpoena power in a case involving persons and causes outside Michigan’s governance.” Id. at 240, 118 S.Ct. at 667. This is because “the mechanisms for enforcing a judgment do not travel with the judgment itself for purposes of full faith and credit.” Id. at 239, 118 S.Ct. at 667.
Similarly, the New York adoption decree cannot compel within Louisiana “an official act within the exclusive province” of that state. Id. at 235, 118 S.Ct. at 665. The full faith and credit clause emphatically “did not make the judgments of other States domestic judgments to all intents and purposes.” Whitman, 85 U.S. (18 Wall.) at 462-63 (quoting J. Story, Conflict of Laws § 609 (7th ed. 1872)). Rather, the adoption decree “can only be executed in [Louisiana] as its laws may permit.” Fall, 215 U.S. at 12, 30 S.Ct. at 8 (quoting McElmoyle, 38 U.S. (13 Pet.) at 325).
The Seventh Circuit case of Rosin v. Monken is both instructive and current. 599 F.3d 574 (7th Cir.2010). In Rosin, a sex offender entered into a plea bargain in New York under which he would not have to register as a sex offender. Id. at 575. The plea bargain was reduced to judgment by a New York state court. When he moved to Illinois, however, he was forced to register as a sex offender. He sued officials in the Illinois state police department under § 1983, claiming they had failed to give full faith and credit to the New York order by requiring him to regis*161ter as a sex offender. Id. The district court denied relief, and the Seventh Circuit affirmed. The court reasoned that even if the New York order had explicitly stated that plaintiff need not register in New York or any other state, Illinois’s recognition of the New York order would not oblige the state to enforce that order in the prescribed manner. Id. at 576. According to the court, “Illinois need not dispense with its preferred mechanism for protecting its citizenry by virtue merely of a foreign judgment that envisioned less restrictive requirements being imposed on the relevant sex offender.” Id. at 577. “The Full Faith and Credit Clause was enacted to preclude the same matters’ being relitigated in different states as recalcitrant parties evade unfavorable judgments by moving elsewhere. It was never intended to allow one state to dictate the manner in which another state protects its populace.” Id.
Similarly, the full faith and credit clause does not oblige Louisiana to confer particular benefits on unmarried adoptive parents contrary to its law. Forum state law governs the incidental benefits of a foreign judgment. In this case, Louisiana does not permit any unmarried couples — whether adopting out-of-state or in-state-to obtain revised birth certificates with both parents’ names on them. See La.Rev.Stat. Ann. § 40:76; La. Child. Code Ann. arts. 1198, 1221. Since no such right is conferred by either the full faith and credit clause or Louisiana law, the Registrar’s refusal to place two names on the certificate can in no way constitute a denial of full faith and credit. As in Rosin where Illinois had the right to force the sex offender to register even if the New York judgment provided to the contrary, Louisiana has a right to issue birth certificates in the manner it deems fit. Louisiana is competent to legislate in the area of family relations, and the manner in which it enforces out-of-state adoptions does not deny them full faith and credit.9
II. EQUAL PROTECTION
Appellees’ alternative § 1983 theory contends that denying a revised birth certificate to children of unmarried couples violates the equal protection clause. Without doubt, Appellees have standing to pursue this claim under § 1983. Appellees do not appear to argue that unmarried couples are a suspect class, or that the Louisiana law discriminates based on sex. Their theory appears to be that Louisiana treats a subset of children — adoptive children of unmarried parents — differently from adoptive children with married parents, and this differential treatment does not serve any legitimate governmental interest. This theory is unavailing in the face of the state’s rational preference for stable adoptive families, and the state’s decision to have its birth certificate requirements flow from its domestic adoption law. To invalidate the latter would cast grave doubt on the former.
Appellees have not explained why adoptive children of unmarried parents is a suspect classification. While Appellees *162rely heavily upon the Levy v. Louisiana10 line of cases to support the inference that heightened scrutiny is nonetheless required here, the classification described in those cases relates to illegitimacy. See, e.g., Pickett v. Broum, 462 U.S. 1, 8, 103 S.Ct. 2199, 2204, 76 L.Ed.2d 372 (1983); Trimble v. Gordon, 430 U.S. 762, 767, 97 S.Ct. 1459, 1463, 52 L.Ed.2d 31 (1977). Since Infant J’s birth status is irrelevant to the Registrar’s decision, these cases cannot support the conclusion that Infant J belongs to a suspect class protected by heightened scrutiny.11 And, since adoption is not a fundamental right,12 the Louisiana law will be upheld if it is rationally related to a legitimate state interest. Romer v. Evans, 517 U.S. 620, 631, 116 S.Ct. 1620, 1627, 134 L.Ed.2d 855 (1996).
Louisiana has “a legitimate interest in encouraging a stable and nurturing environment for the education and socialization of its adopted children.” Lofton v. Sec’y of Dep’t of Children & Family Servs., 358 F.3d 804, 819 (11th Cir.2004). Since such an end is legitimate, the only question is the means. In this case, Louisiana may rationally conclude that having parenthood focused on a married couple or single individual — not on the freely severable relationship of unmarried partners — furthers the interests of adopted children. In fact, research institution Child Trends released a report underscoring the importance of stable family structures for the well-being of children.13 In particular, the report noted that marriage, when compared to cohabitation, “is associated with better outcomes for children,” since marriage is more likely to provide the stability necessary for the healthy development of children.14 This fact alone provides a rational basis for Louisiana’s adoption regime and corresponding vital statistics registry. Moreover, since the law here attempts neither to encourage marriage nor to discourage behavior deemed immoral (unlike laws invalidated by Levy), but rather to ensure stable environments for adopted children, the court has sufficient basis to hold that the Louisiana law does not run afoul of the equal protection clause. Consequently, Appellees’ claim fails on the merits.

CONCLUSION

For the foregoing reasons, the judgment of the district court is reversed and remanded for entry of judgment of dismissal.

. The Registrar’s duty to maintain vital statistics and records is created within Louisiana's Public Health and Safety Law. La.Rev.Stat. Ann. tit. 40, ch. 2.


. Supreme Court precedent differentiates the credit owed to laws and the credit owed to judgments. Baker v. Gen. Motors Corp., 522 U.S. 222, 232, 118 S.Ct. 657, 663, 139 L.Ed.2d 580 (1998). While the credit owed to laws implicates conflict-of-law rules, the duty with respect to judgments is simpler, in that subsequent courts must simply apply the issuing state's res judicata laws.


. Thompson v. Thompson, 484 U.S. 174, 182-83, 108 S.Ct. 513, 518, 98 L.Ed.2d 512 (1988) ("[Tjhe Clause ‘only prescribes a rule by which courts, Federal and state, are to be guided when a question arises in the progress of a pending suit as to the faith and credit to be given by the court to the public acts, records, and judicial proceedings of a State other than that in which the court is sitting,' ") (quoting Minnesota v. N. Sec. Co., 194 U.S. 48, 72, 24 S.Ct. 598, 605, 48 L.Ed. 870 (1904)); 16 Am.Jur.2d Constitutional Law § 587, at 992 (1964) (same).


. In cases arising under federal diversity jurisdiction, full faith and credit issues may arise because federal district courts are governed by the full faith and credit statute. See Milwaukee Cnty. v. M.E. White Co., 296 U.S. 268, 56 S.Ct. 229, 80 L.Ed. 220 (1935); Hazen Research, Inc. v. Omega Minerals, Inc., 497 F.2d 151 (5th Cir.1974).


. See also 16B Am.Jur.2d Constitutional Law § 1030, at 998-99 (1964) (“In order to create a reviewable federal question under the constitutional provision as to full faith and credit,” plaintiff must show that “the validity of the laws of another state is drawn into question by the courts.") (emphasis added).


. One might argue that this interpretation of the clause is curious given that the Constitution addresses itself to “each state,” not to "each state’s courts.” Not only is this interpretation most consistent with the Supreme Court’s long-standing precedent, however, but a contrary interpretation would create a serious anomaly of its own. The Supreme Court has explicitly held that if a court fails to afford full faith and credit to a judgment, the appropriate path for redress is Supreme Court review. See Thompson, 484 U.S. 174, 108 S.Ct. 513. If § 1983 provided a remedy for full faith and credit violations by state executive officials, litigants in such actions would have *155a considerable advantage over litigants who pursue recognition of out-of-state judgments through state courts. Whereas the former would have immediate federal court redress through § 1983, the latter would depend on Supreme Court review alone.


. See Erwin Chemerinsky. Federal Jurisdiction § 5.2.1, at 275 (5th ed. 2007) ("Jurisdiction for claims under the Constitution of the United States has been held to include all constitutional provisions except the full faith and credit clause of Article IV, § 1.... The full faith and credit clause does not independently justify federal court jurisdiction every time a person seeks to compel a state to respect the judgment of another state’s courts.”); Lumen N. Mulligan, A Unified Theory of 28 U.S.C. § 1331 Jurisdiction, 61 Vand. L.Rev. 1667, 1706-07 (2008) (jurisdictional dismissal for failing to assert a colorable constitutional claim is appropriate for cases brought under the full faith and credit clause "because the Clause does not create substantive rights but rather provides a rule of decision (i.e., a procedural rule) for state and federal courts”); Joan M. Krauskopf, Remedies for Parental *158Kidnapping in Federal Court: A Comment Applying the Parental Kidnapping Prevention Act in Support of Judge Edwards, 45 Ohio St. L.J. 429, 441 n.70 (1984) ("The full faith and credit clause (and presumably statutes enacted to implement it) prescribes a rule by which to determine what faith and credit to give judgments and public acts, and it does not create a basis for federal court jurisdiction.”).


. For example, Louisiana law provides that "[a] writ of mandamus may be issued in all cases where the law provides no relief by ordinary means.” La.Code Civ. Proc. Ann. art. 3862. In particular, "[a] writ of mandamus may be directed to a public officer to compel the performance of a ministerial duty required by law.” Id. art. 3863; see also State ex rel. Neighborhood Action Comm. v. Edwards, 652 So.2d 698, 699-700 (La.Ct.App.1995). Were there no state remedy with respect to a full faith and credit violation, the Supreme Court may remand for a state court to supply one. See Broderick v. Rosner, 294 U.S. 629, 55 S.Ct. 589, 79 L.Ed. 1100 (1935).


. Appellees rely on the broad purposes of § 1983 to bolster their claim. In Dennis v. Higgins, 498 U.S. 439, 111 S.Ct. 865, 112 L.Ed.2d 969 (1991), the Court held that violations of the commerce clause may be redressed by § 1983. Dennis, unlike the instant case, rested on a long line of authorities that conferred an individual "right” of persons engaged in interstate commerce to sue in federal court. Full faith and credit clause jurisprudence has followed an entirely different enforcement path. Further, even if § 1983 provided an arguable remedy, the Appellees’ right to recognition of their out-of-state adoption decree has not been abridged, only the enforcement in terms of a revised birth certificate.


. 391 U.S. 68, 88 S.Ct. 1509, 20 L.Ed.2d 436 (1968).


. Importantly, even if the classification at issue were based on illegitimacy, illegitimacy is not a suspect classification and thus not subject to the Supreme Court’s most “exacting scrutiny.” Pickett, 462 U.S. at 8, 103 S.Ct. at 2204; Trimble, 430 U.S. at 767, 97 S.Ct. at 1463.


. See, e.g., Lofton v. Sec’y of Dep’t of Children & Family Servs., 358 F.3d 804, 811 (11th Cir.2004); Lindley v. Sullivan, 889 F.2d 124, 131 (7th Cir.1989) (concluding "that there is no fundamental right to adopt”). Nor do Appellees attempt to argue that fundamental rights are implicated in this case.


. Kristin Anderson Moore et ah, Maniage from a Child’s Perspective: How Does Family Stmcture Affect Children, and What Can We Do About It?, Child Trends Research Brief, at 6 (2002), available at http;/Avww.childtrends. org/files/MarriageRB602.pdf.


. Id. at 2. The report explains that "cohabiting unions are generally more fragile than marriage.” As a result, such children are more likely to "experience instability in their living arrangements,” which "can undermine children's development.” Id.